Case 21-51006-LSS   Doc 1-6   Filed 07/27/21   Page 1 of 16




            EXHIBIT 6
            Case 21-51006-LSS      Doc 1-6     Filed 07/27/21    Page 2 of 16
CONFIDENTIAL
08/09/01

                               SUPPLY AGREEMENT

      Th is Agreement (the "Agreement") is made as of the 15th day of April
2001, by and between Johnson & Johnson Consumer Companies, Inc. (11 Buyer11 ),
and Luzenac America, Inc. C'Seller11 ).

      WHEREAS, Seller is in the business of making the product described in
Annex A to the Agreement (the "Products") and Buyer would like to purchase
Products from Seller pursuant to the terms of this Agreement.

      NOW, THEREFORE, in consideration of the mutual promises, covenants
and agreements hereinafter set forth, the parties hereto agree as follows:

      1.       Purchase and Sale of Products.

      (a)      During the term of this Agreement, Seller shall supply Buyer with
               those quantities of Products as ordered by Buyer pursuant to this
               Agreement and Buyer shall purchase from Seller 100% of Buyer's
               requirements for Products containing cosmetic grade talc to be
               manufactured in ·Royston, Georgia. Nothing set forth in this
               Agreement shall obligate Buyer to purchase any specific minimum
               quantity of Products from Seller.

      (b)      The Products shall conform to, and shall be manufactured in
               accordance with, the specifications as set forth in Annex A attached
               to this Agreement, and as the same may subsequently be mutuaily
               agreed to in writing by the parties hereto or prescribed by any local 1
               state or federal regulatory agency (collectively, the "Product
               Specifications"). From time to time during the term of this
               Agreement, either party may submit written proposals for the
               adoption or development of improvements relating to the Products.
               If the parties mutually determine to pursue such improvements they
               shall mutually agree upon modifications to the Product
               Specifications to reflect such improvements as well as revisions to
               the price to be charged for the Products.

      (c)      The initial price for Products ordered by Buyer during the first
               twelve months of this Agreement shall be as set forth in Annex B
               attached to this Agreement. On April 15, 2002 and April 15, 2003,
               the price for Products prevailing during the Contract Year (as such
               term is defined in Section 22 (b) below) just ended shall be
               increased or decreased for the Contract Year commencing on such
               dates in accordance with the proportionate increase or decrease in
               the Producer Price Index for Nonmetallic Mineral Products,
               Minerals and earths ground or treated, Series 10 PCU3295#1 (the
               "lndexn), published by the United States Department of Labor,
               Bureau of Labor Statistics (the 11 BLS 11 ). In the event that this series
                 Case 21-51006-LSS     Doc 1-6    Filed 07/27/21   Page 3 of 16

CONFIDENTIAL
08/09/01

                    is no longer published or is otherwise unavailable, then Series ID
                    PCU3295# shall be used. The proportionate increase or decrease
                    in the Index shall be determined by comparing the average of the
                    final or preliminary Index data for the most recent January,
                    February and March obtained from the BLS website during the
                    second week of April to the average of the final Index data for
                    January, February and March of the year prior to the Contract Year
                    just ended. Index data used for the purposes of this Section 1(c)
                    shall not be seasonally adjusted. For greater certainty, but by way
                    of illustration only, a sample calculation for adjustment of the
                    purchase price is set forth in Annex B attached to this agreement.

           (d)      The prices charged by Seller to Buyer as set forth in Annex B, or as
                    may subsequently be determined, shall include all costs for F.O.B.
                    Ludlow, Vermont (the "Shipping Point"). The risk of loss with
                    respect to Products shall pass to Buyer upon notification to Seller
                    by Buyer of acceptable microbiological testing results from Product
                    samples obtained during railcar loading, and Seller's release of said
                    railcar to the rail carrier.

           (e)      In addition to any price increases or decreases determined
                    pursuant to this Agreement, Seller shall actively investigate and
                    present to Buyer, cost savings opportunities having the potential to
                    reduce either prices charged by Seller to Buyer or Buyer's
                    processing costs by 4% per year. Nothing set forth herein shall
                    obligate either party to implement any cost savings opportunity
                    presented to Buyer.

           2.      . Forecasts: Orders.

           (a)      Buyer shall provide Seller electronic access to a non-binding
                    forecast of Buyer's expected requirements for Products during the
                    following quarter. Buyer shall place binding orders for Products by
                    written or e.lectronic purchase order (or by any means agreed to by
                    the parties) to Seller, which shall be placed at least 18 calendar
                    days prior to the desired date of shipment.

           (b)      To the extent of any conflict or inconsistency between this
                    Agreement and any purchase order, purchase order release,
                    confirmation, acceptance of any similar document, the terms of this
                    Agreement shall govern.

           3.       Shipment: Inventory: Invoices: Payment.

           (a)      All charges for packing, hauling, storage, bar coding, transportation
                    to and loading at the Shipping Point are included in the purchase
                    price unless otherwise agreed to by the parties. All shipments must
                 Case 21-51006-LSS       Doc 1-6    Filed 07/27/21    Page 4 of 16

CONFIDENTIAL
08/09/01

                    be accompanied by a packing slip which describes the Products,
                    states the item number, purchase order number and shows the
                    shipment's destination.

           (b)      Seller shall invoice Buyer within 48 hours following shipment of
                    Products to Buyer. Buyer shall pay Seller the purchase price set
                    forth on such invoices not later than thirty (30) calendar days
                    following the date of Seller's invoice.

           (c)      Seller will maintain inventory of Products on a first-in, first-out basis.
                    At all times during the term of this Agreement, Seller shall maintain
                    an adequate number of dedicated silos to ensure timely shipment
                    of all Products ordered by Buyer hereunder. Seller and Buyer
                    agree to cooperate to improve the process for ordering Products
                    with the mutual objectives of expediting the supply process to a
                    Lean Supply process and reducing inventory costs.

           (d) ·    In the event that Seller shall be unable or unwilling or shall fail to
                    supply such Products in such quantities as Buyer shall request and
                    in compliance with the shipping periods set forth herein or as
                    otherwise requested by Buyer (other than as a result of a force
                    majeure event as described in Section 9), then Buyer shall be
                    permitted (with no obligation or liability to Seller) to obtain Products
                    from another source and such inability, unwillingness or failure to
                    supply Products shall be deemed a material breach of this
                    Agreement, provided, however, that Seller shall have no liability to
                    Buyer in the event that Buyer shall fail to make sufficient railcars
                    available to Seller for loading of any order or any portion thereof.

           4.       Product Acceptance: Corrective Actions: Assistance.

           (a)      Shipment of Products by Seller to Buyer shall constitute a
                    certification by Seller that Products have been tested, and been
                    found to conform fully to the Product Specifications and are free
                    from defects. In the event that Buyer conducts testing on the
                    Products for non-microbiological parameters, Buyer shall forward
                    the results of such tests to Seller as soon as possible. In the event
                    of dispute between the parties concerning conformance to any of
                    Buyer's non-microbiological specifications as described in Annex A,
                    Buyer shall give written notice of such dispute to Seller as soon as
                    possible. Immediately after such notice, each party shall submit a
                    sample of the Product to a mutually satisfactory third party
                    laboratory. Seller shall also submit to the laboratory a third
                    untested, sealed portion of Product sample. Such laboratory shall
                    determine, in its judgment, whether the shipment conforms with the
                    Product Specifications as evidenced by the Product sample. The
                    decision of the third party laboratory shall be final, and all costs and
           Case 21-51006-LSS      Doc 1-6    Filed 07/27/21    Page 5 of 16

CONFIDENTIAL
08/09/01

              expenses pertaining to such testing by the third party laboratory
              shall be shared equally.

     (b)      Buyer shall be responsible for conducting any microbiological
              testing with respect to the Product. Such testing shall be
              conducted in such manner as Buyer shall determine. Buyer
              acknowledges that Seller shall not be conducting any
              microbiological testing. Within 90 calendar days of execution of this
              Agreement and biannually during the term of this Agreement, a
              review of Product Specifications shall be completed jointly by Buyer
              and Seller to ensure conformity.

     (c)      In the event of any non-conformance, Seller within a reasonable
              period of time shall: (i) arrange for return to Seller or an Affiliate of
              Seller, at Seller's sole cost and expense, such Products as are
              finally determined to be out of conformance with the Product
              Specifications; (ii) replace such Products as are finally determined
              to be out of conformance with the Product Specifications; and (iii)
              compensate Buyer for the freight costs, including cleaning and
              sanitization as required of any carload rejected for nonconformance
              in accordance with this Section 4.

     (d)      Any shipment of Products for which Buyer shall not submit a Claim
              within sixty (60) calendar days of receipt shall be deemed
              accepted. Upon acceptance, Buyer shall release Seller from all
              Claims for non-conformity or defects except Claims for latent
              defects which are not reasonably detectable at the time of
              acceptance.

     (e)      In the event any governmental agency having jurisdiction shall
              request or order, or if Buyer shall determine to undertake, any
              corrective action with respect to Products supplied hereunder,
              including any Product recall, customer notice, restriction, change,
              corrective action or market action or any Product change, and the
              cause or basis of such corrective action is attributable to a breach
              by Seller of any of its warranties, guarantees, representations,
              obligations or covenants contained herein, then Seller shall be
              liable, and shall reimburse Buyer for the reasonable costs of such
              action including the cost of any Product affected thereby whether or
              not such particular Product shall be established to be in breach of
              any warranty by Seller hereunder provided, however, that Seller's
              obligation to indemnify Buyer hereunder shall not exceed Twenty
              Million Dollars ($20,000,000) in the absence of Seller's gross
              negligence or willful misconduct, and Forty Million Dollars
              ($40,000,000) in the event of Seller's gross negligence or willful
              misconduct.
           Case 21-51006-LSS     Doc 1-6    Filed 07/27/21   Page 6 of 16

CONFIDENTIAL
08/09/01

     (f)     Seller will provide Buyer with all such technical assistance and
             training as may be required by Buyer to maintain satisfactory
             Product performance.

     5.      Inspection.

     Buyer shall have the right, upon reasonable notice to Seller and during
     regular business hours, to inspect and audit the facilities being used by
     Seller for production of the Products to assure compliance by Seller with
     applicable rules and regulations and with other provisions of this
     Agreement and to determine Seller's raw materials and manufacturing
     costs in connection with the Products to the extent these costs are passed
     on to Buyer. Seller shall within seven calendar days remedy any
     deficiencies which may be noted in any such audit, and the failure by
     Seller to remedy any such deficiencies within such seven day period shall
     be deemed to be a material breach of this Agreement; provided, however,
     that if such deficiency is not capable of being remedied within such seven
     (7) day period, then so long as Seller is pursuing in diligent fashion a
     commercially acceptable remedy to such deficiency it shall not be deemed
     to be a material breach. Seller acknowledges that the provisions of this
     Article granting Buyer certain audit rights shall in no way relieve Seller of
     its obligations under this Agreement, nor shall such provisions require
     Buyer to conduct any such audits.

     6.      Warranty.

     (a)     Seller represents and warrants to Buyer that all Products sold by
             Seller shall (i) conform to the quality standards set forth in Annex A
             and (ii) be in compliance with all applicable federal, state or
             municipal statutes, laws, rules or regulations, including those
             relating to the environment, food or drugs and occupational health
             and safety. Without limiting the foregoing, Seller represents and
             warrants that it shall comply with all present and future statutes,
             laws, ordinances and regulations relating to the manufacture,
             assembly and supply of the Products being provided hereunder,
             including without limitation, those enforced by the United States
             Food and Drug Administration (including compliance with good
             manufacturing practices) and International Standards Organization
             Rules 9,00 et. seq. Seller further represents and warrants to Buyer
             that the performance of its obligations under this Agreement will not
             result in a violation or breach of, and will not conflict with or
             constitute a default under its Certificate of Incorporation or
             corporate bylaws or any agreement, contract, commitment or
             obligation to which Seller or any of its Affiliates is a party or by
             which it is bound. EXCEPT FOR THE WARRANTIES CONTAINED
             IN THIS AGREEMENT, SELLER MAKES NO OTHER
           Case 21-51006-LSS     Doc 1-6    Filed 07/27/21    Page 7 of 16
CONFIDENTIAL
08/09/01

              WARRANTY OF ANY KIND, EXPRESSED OR IMPLIED, IN FACT
              OR BY LAW, WHETHER OF MERCHANTABILITY, FITNESS
              FOR ANY PARTICULAR PURPOSE OR USE OR OTHERWISE.

     (b)      Seller has read and understands the Johnson & Johnson Policy on
              the Employment of Young Persons (the "Policy"). In the
              manufacture of the Products, Seller shall employ young persons
              only as permitted by the Policy. Seller shall permit representatives
              of Buyer to enter Seller's premises at any reasonable time to
              inspect relevant employment, health and safety records and to
              observe the manufacturing process. Seller shall maintain the
              records necessary to demonstrate compliance with the Policy and
              shall provide to Seller a written certification of such compliance
              annually during the term of this agreement. If Seller shall fail to
              comply with this provision, then Buyer shall have the right to
              terminate this agreement forthwith and without penalty.

     7.       Indemnification.

     (a)      Buyer and Seller agree that liability for damages alleged to have
              been suffered by Buyer and Seller arising out of an alleged breach
              of Section 6(a) or otherwise under this Agreement shall be handled
              as follows:

              (i)    Seller shall indemnify Buyer for any cost, loss, damage or
                     expense suffered by Buyer which arises from: (A) the
                     Product not meeting the specifications therefor as described
                     in Annex A at the time title for such Product passed to Buyer,
                     except for the microbiological specifications set forth therein;
                     or (B) Seller failing to sample and test Products in
                     accordance with the sampling and testing methods
                     described in Annex A in the manner practiced by Seller on
                     the date of this Agreement or as modified by the mutual
                     agreement of the parties pursuant to Section 1 (b) above;
                     provided, however, that Seller's obligation to indemnify
                     Buyer shall not exceed Twenty Million Dollars ($20,000,000)
                     in the absence of Seller's gross negligence or willful
                     misconduct, and Forty Million Dollars ($40,000,000) in the
                     event of Seller's gross negligence or willful misconduct.

              (ii)   Seller shall be solely liable in the event that the Product
                     failed to conform to the microbiological quality standards as
                     set forth in Annex A before title to such Products passed
                     from Seller to Buyer; provided, however, that Seller's liability
                     pursuant to this Section 7 (a) (ii) shall be limited to
                     replacement of Products and reimbursement of certain of
                 Case 21-51006-LSS       Doc 1-6    Filed 07/27/21     Page 8 of 16

CONFIDENTIAL
08/09/01

                           Buyer's freight costs, including railcar cleaning and
                           sanitization, in accordance with Sections 4 (c) above.

                   (iii)   Buyer shall be solely liable for, and shall indemnify Seller for
                           any cost, loss, damage or expense suffered by Seller arising
                           out of the failure of the Products to conform to the
                           microbiological quality standards established therefor, as the
                           same may be amended from time to time.

                   (iv)    Excluding those matters set out in the preceding clauses (i),
                           (ii) and (iii), Seller shall indemnify, defend and hold harmless
                           Buyer and its Affiliates, and each of their respective officers,
                           directors, agents and employees from and against all
                           liabilities arising out of any violation by Seller of any law,
                           ordinance, regulation or rule or the order of any court or
                           administrative agency, and from and against all liabilities
                           arising out of any claim by an employee, agent, or contractor
                           of Seller arising in connection with this Agreement, provided
                           however, that Seller shall not indemnify Buyer for any such
                           liabilities to the extent that such liabilities arise from: (i) the
                           acts or omissions of Buyer; or (ii) the acts or omissions of
                           Seller which were directed by Buyer.

           (b)     The provisions of this Section 7 shall survive any termination or
                   expiration of this Agreement.

           8.       Term: Termination.

           (a)      The term of this Agreement shall be for a period of 3 years
                    beginning on April 15, 2001, unless sooner terminated pursuant to
                    this Agreement.

           (b)     Either party may terminate this Agreement for any reason by giving
                   notice to the other party of its intent to terminate at least 365
                   calendar days prior to the date on which it seeks to terminate this
                   Agreement.

           (c)      This Agreement may be terminated, prior to the expiration of its
                    term, upon fifteen (15) calendar days written notice by either party:
                    (i) in the event that the other party hereto shall (A) apply for or
                    consent to the appointment of, or the taking of possession by, a
                    receiver, custodian, trustee or liquidator of itself or of all or a
                    substantial part of its property, (B) make a general assignment for
                    the benefit of its creditors, (C) commence a voluntary case under
                    the United States Bankruptcy Code, as now or hereafter in effect
                    (the "Bankruptcy Code"), (D) file a petition seeking to take
                    advantage of any law (the "Bankruptcy Laws") relating to
                 Case 21-51006-LSS      Doc 1-6     Filed 07/27/21    Page 9 of 16
CONFIDENTIAL
08/09/01

                   bankruptcy, insolvency, reorganization, winding-up, or composition
                   or readjustment of debts, (E) fail to controvert in a timely and
                   appropriate manner, or acquiesce in writing to, any petition filed
                   against it in any involuntary case under the Bankruptcy Code, or (F)
                   take any corporate action for the purpose of effecting any of the
                   foregoing; or (ii) if a proceeding or case shall be commenced
                   against the other party hereto in any court of competent jurisdiction,
                   seeking (A) its liquidation, reorganization, dissolution or winding-up,
                   or the composition or readjustment of its debts, (8) the appointment
                   of a trustee, receiver, custodian, liquidator or the like of the party or
                   of all or any substantial part of its assets, or (C) similar relief under
                   any Bankruptcy Laws, or an order, judgment or decree approving
                   any of the foregoing shall be entered and continue unstayed for a
                   period of 60 calendar days; or an order for relief against the other
                   party hereto shall be entered in an involuntary case under the
                   Bankruptcy Code.

           (d)      This Agreement may be terminated, prior to the expiration of its
                    term, by either party by giving written notice of its intent to terminate
                    and stating the grounds therefor if the other party shall materially
                    breach or materially fail in the observance or performance of any
                    representations, warranty, guarantee, covenant or obligation under
                    this Agreement, and such breach or failure is not the result of an
                    Event of Force Majeure (as such term is defined in Section 9
                    below). The party receiving the notice shall have thirty (30)
                    calendar days from the date of receipt thereof to cure the breach or
                    failure; or, in the event that such breach or failure is not reasonably
                    susceptible to cure within such time, to commence and diligently
                    pursue good faith efforts to cure such breach within such time as
                    may be reasonable in the circumstance. In the event such breach
                    or failure is cured, the notice shall be of no effect.

           (e)      Notwithstanding the termination of this Agreement for any reason,
                    each party hereto shall be entitled to recover any and all damages
                    which such party shall have sustained by reason of the breach by
                    the other party hereto of any of the terms of this Agreement.
                    Termination of this Agreement for any reason shall not release
                    either party hereto from any liability which at such time has already
                    accrued or which thereafter accrues from a breach or default prior
                    to such expiration or termination, nor affect in any way the survival
                    of any other right, duty or obligation of either party hereto which is
                    expressly stated elsewhere in this Agreement to survive such
                    termination. In the case of a termination under Section 8 (d) above,
                    the non-defaulting party may pursue any remedy available in law or
                    in equity with respect to such breach, subject to Section 15 hereof.

           9.       Force Majeure.
             Case 21-51006-LSS      Doc 1-6    Filed 07/27/21   Page 10 of 16
CONFIDENTIAL
08/09/01



           (a)   If either party is prevented from performing any of its obligations
                 hereunder due to any cause which is beyond the non-performing
                 party's reasonable control, including fire, explosion, flood, or other
                 acts of God; acts, regulations, or laws of any government; war or
                 civil commotion; strike, lock-out or labor disturbances; or failure of
                 public utilities or common carriers (a "Force Majeure Event"), such
                 non-performing party shall not be liable for breach of this
                 Agreement with respect to such non-performance to the extent any
                 such non-performance is due to a Force Majeure Event. Such non-
                 performance will be excused for three months or as long as such
                 event shall be continuing (whichever occurs sooner), provided that
                 the non-performing party give immediate written notice to the other
                 party of the Force Majeure Event. Such non-performing party shall
                 exercise all reasonable efforts to eliminate the Force Majeure Event
                 and to resume performance of its affected obligations as soon as
                 practicable.

           (b)   Notwithstanding the provisions of Section 9 (a) above, in the event
                 that due to the occurrence of an Event of Force Majeure, Seller
                 shall be unable to supply Products in such quantities as Buyer shall
                 request and in compliance with the delivery periods set forth in this
                 Agreement, Buyer shall be permitted (with no obligation to Seller) to
                 obtain Products from another source, and Buyer shall thereafter
                 have no obligation to purchase Products from Seller until any
                 contractual obligations that Buyer has assumed in connection with
                 obtaining a substitute supply of Products shall have terminated.
                 Buyer shall have no obligation to affirmatively terminate any such
                 contractual arrangements.

           (c)   In the event that such an alternative supplier is established, Seller
                 shall use its best efforts to give Buyer access to any proprietary
                 technical materials, information and techniques necessary or
                 helpful for Buyer to arrange an alternative supplier of Product, and
                 to provide advice and consultation in connection therewith. The
                 provision of any proprietary information by Seller shall be subject to
                 the recipient entering into reasonable confidentiality obligations with
                 Seller as well as a commitment by the recipient that such
                 proprietary information shall only be used for purposes of providing
                 substitute Product to Buyer.

           10.   Confidentiality.

           As used herein, "Confidential Information" shall include all information
           given to, or otherwise acquired by a party hereto, relating to the other
           party's business or affairs, including without limitation: (i) information
           regarding any of the products of a party or the design or manufacture of
       Case 21-51006-LSS        Doc 1-6    Filed 07/27/21    Page 11 of 16
CONFIDENTIAL
08/09/01

     such products or the packaging thereof; (ii) information regarding
     advertising, distribution, marketing or strategic plans; (iii) information
     regarding costs, productivity or technological advances; (iv) any designs,
     specifications, blueprints or patterns ;or (v) the terms and conditions of this
     Agreement; or (vi) any other information received by a party in connection
     with its performance of the obligations contemplated under this
     Agreement. Neither party shall use or disclose, but shall insure that its
     employees, officers and agents shall not use or disclose (except, in either
     case, to comply with a party's obligations under this Agreement or the
     rules of any stock exchange), any Confidential Information to third parties.
     Upon the termination or expiration of this Agreement each party shall
     return to the other party all Confidential Information in written form. This
     Section 10 shall survive the termination or expiration of this Agreement for
     a period of five (5) years. Confidential Information shall not include
     information that (vii) was already known to the other party at the time of its
     receipt thereof, as evidenced by competent evidence, (viii) is disclosed
     after its receipt thereof by a third party who has a right to make such
     disclosure without violating any obligation of confidentiality, (ix) is
     independently developed by a party or (x) is or becomes part of the public
     domain through no fault of any party hereto. For purposes of this Section
     10, a reference to a "party" or to Buyer or Seller shall include Affiliates of
     the referenced party.

     11.    Compliance with Certain Laws.

     Seller agrees to comply with the applicable provisions of any federal
     (United States or otherwise) or state law and all executive orders, rules
     and regulations issued thereunder, whether now or hereafter in force,
     including Executive Order 11246, as amended; Chapter 60 of Title 41 of
     the Code of Federal Regulations, as amended, prohibiting discrimination
     against any employee or applicant for employment because of race, color,
     religion, sex or national origin; Section 60-741.1 of Chapter 60 of Title 41
     of the Code of Federal Regulations, as amended, prohibiting
     discrimination against any employee or applicant for employment because
     of physical or mental handicap; Section 60.250.4 of Chapter 60 of Title 41
     of the Code of Federal Regulations, as amended, providing for the
     employment of disabled veterans and veterans of the Vietnam era;
     Chapter 1 of Title 48 of the Code of Federal Regulations, as amended,
     pertaining to the Federal Acquisition Regulations; Sections 6, 7 and 12 of
     the Fair Labor Standards Act, as amended, and the regulations and orders
     of the United States Department of Labor promulgated in connection
     therewith; and any provisions, representations or agreements required
     thereby to be included in this Agreement are hereby incorporated by
     reference. If any Products are ordered by Buyer under U.S. government
     contracts, Seller agrees that all applicable federal statutes and regulations
            Case 21-51006-LSS       Doc 1-6    Filed 07/27/21    Page 12 of 16

CONFIDENTIAL
08/09/01

           applying to Buyer as contractors are accepted and binding upon Seller
           insofar as Seller may be deemed a subcontractor.

           12.    Insurance.

           Seller agrees to procure and maintain in full force and effect during the
           term of this Agreement valid and collectible insurance policies in
           connection with its activities as contemplated hereby which policies shall
           provide for the type of insurance and amount of coverage described in
           Annex C. Upon Buyer•s request, Seller shall provide to Buyer a certificate
           of coverage or other written evidence reasonably satisfactory to Buyer of
           such insurance coverage.

           13.    Relationship of the Parties.

           The relationship of Buyer and Seller established by this Agreement is that
           of independent contractors, and nothing contained herein shall be
           construed to: (i) give either party any right or authority to create or assume
           any obligation of any kind on behalf of the other or; (ii) constitute the
           parties as partners, joint ventures, co-owners or otherwise as participants
           in a joint or common undertaking.

           14.    Publicity.

           Neither party shall originate any publicity, news release, or other
           announcement, written or oral, whether to the public, the press, the trade,
           Buyer•s or Seller•s customers or otherwise, relating to this Agreement, or
           to performance hereunder, or to the existence of an arrangement between
           the parties, without the prior written approval of the other party. Neither
           party shall use the name of the other party for advertising or promotional
           purposes without the prior written consent of such party.

           15.    Construction.

           This Agreement shall be governed by, and shall be construed in
           accordance with, the laws of the State of New Jersey. Any controversy or
           claim arising out of or relating to this Agreement, or the parties• decision to
           enter into this Agreement, or the breach thereof, shall be settled by
           arbltration in accordance with the Commercial Arbitration Rules of the
           American Arbitration Association, and judgment upon the award rendered
           by the arbitrator(s) may be entered in any court having jurisdiction thereof.
           The arbitration shall be held in New Jersey and arbitrators shall apply the
           substantive law of New Jersey except that the interpretation and
           enforcement of this arbitration provision shall be governed by the Federal
           Arbitration Act. The arbitrators shall not award any of the parties punitive
           damages and the parties shall be deemed to have waived any right to
      Case 21-51006-LSS       Doc 1-6    Filed 07/27/21    Page 13 of 16

CONFIDENTIAL
08/09/01

     such damages. This Section 15 shall survive any termination of this
     Agreement.

     16.    Entire Agreement.

     It is the mutual desire and intent of the parties to provide certainty as to
     their respective future rights and remedies against each other by defining
     the extent of their mutual undertakings as provided herein. The parties
     have, in this Agreement, incorporated all representations, warranties,
     covenants, commitments and understandings on which they have relied in
     entering into this Agreement, and, except as provided for herein, neither
     party makes any covenant or other commitment to the other concerning its
     future action. Accordingly, this Agreement and the Annexes attached
     hereto, which are by this reference incorporated herein: (i) constitute the
     entire agreement and understanding between the parties with respect to
     the subject matter hereof and there are no promises, representations,
     conditions, provision or terms related thereto other than those set forth in
     this Agreement, and (ii) supersede all previous understandings,
     agreements and representations between the parties, whether written or
     oral. No modification, change or amendment to this Agreement shall be
     effective unless in writing signed by each of the parties hereto.
     Notwithstanding the foregoing and for clarification purposes, to the extent
     that any of the provisions of the previous supply agreement between
     Buyer and Seller for the Product survive the expiration and/or termination
     of such earlier supply agreement, then those surviving terms or provisions.
     shall continue in effect as provided for in such earlier supply agreement.

     17.     Headings.

     The headings used herein have been inserted for convenience only and
     shall not affect the interpretation of this Agreement.

     18.     Notices.

     All notices and other communications hereunder shall be in writing, and
     shall be: (i) delivered personally; (ii) mailed by certified or registered U.S.
     mail, return receipt requested, postage prepaid; or (iii) sent by Federal
     Express or another nationally recognized courier service (billed to sender),
     to the parties at the following addresses:

     If to Seller:   President
                     Luzenac America, Inc.
                     9000 East Nichols Avenue
                     Englewood, Colorado 80112
       Case 21-51006-LSS       Doc 1-6    Filed 07/27/21    Page 14 of 16

CONFIDENTIAL
08/09/01

     If to Buyer:   Purchasing Manager
                    Johnson & Johnson
                    Consumer Products Companies
                    Shared Services Purchasing
                    P. 0. Box 587
                    545 Old Elbert Road
                    Royston, Georgia 30662

     or to such other place as either party may designate by written notice to
     the other. Such notices shall be deemed given (i) upon personal delivery;
     (ii) three business days after such deposit in the U.S. mail; or (iii) upon
     delivery by such courier service.

     19.    Failure to Exercise.

     The failure of either party to enforce at any time for any period any
     provision hereof shall not be construed to be a waiver of such provision or
     of the right of such party thereafter to enforce each such provision, nor
     shall any single or partial exercise of any right or remedy hereunder
     preclude any other or further exercise thereof or the exercise of any other
     right or remedy. Remedies provided herein are cumulative and not
     exclusive of any remedies provided at law.

      20.    Assignment.

      This Agreement may not be assigned by either party without the prior
      written consent of the other, except that Buyer and Seller may assign their
      rights and/or obligations hereunder to any of their respective Affiliates, and
      except that Buyer may assign its rights and/or obligations hereunder to
      any successor to all or substantially all of Buyer's assets which relate to
      the Product. Subject to the foregoing sentence, this Agreement shall bind
      and inure to the benefit of the parties hereto and their respective
      successors and assigns.

      21.    Severability.

      Any term or provision of this Agreement which is invalid or unenforceable
      in any jurisdiction shall, to the extent the economic benefits conferred by
      this Agreement to both parties remain substantially unimpaired, be
      ineffective to the extent of such invalidity or unenforceability without
      rendering invalid or unenforceable the remaining terms and provisions of
      this Agreement or affecting the validity or enforceability of any of the terms
      or provisions of this Agreement in any other jurisdiction.

      22.      Definitions.
             Case 21-51006-LSS      Doc 1-6     Filed 07/27/21    Page 15 of 16

CONFIDENTIAL
08/09/01

           (a)   For purposes of this agreement, an "Affiliate" of a party to this
                 Agreement shall mean any corporation or partnership or other
                 entity which directly or indirectly controls, is controlled by or is
                 under common control with such party. "Control" shall mean the
                 legal power to direct or cause the direction of the general
                 management or partners of such entity whether through the
                 ownership of voting securities, by contract or otherwise. "Affiliate"
                 shall also include any party manufacturing talc-containing body
                 powders for, on behalf of, or under license or other authority of
                 Buyer or Buyer's Affiliates.

           (b)   "Contract Year" shall mean the twelve-month period commencing
                 on April 15th of any year during the term of this Agreement and
                 concluding on April 14th of the next succeeding year.

           23.   Equipment.

           (a)   Buyer has made and may make available certain equipment,
                 such as railcars (the "Equipment") for Seller to use in
                 manufacturing the Products or otherwise preparing the Products for
                 delivery. Seller shall have no ownership or ·leasehold interest of
                 any nature in the Equipment and all right, title and interest in the
                 Equipment shall remain with the Buyer. From time to time at the
                 request of the Buyer and in connection with the Equipment, Seller
                 will execute one or more financing statements, information
                 statements and/or continuation statements pursuant to the Uniform
                 Commercial Code in such form or forms as Buyer may request for
                 filing in such public offices as Buyer shall determine.

           (b)   Buyer shall have the right to enter Seller's facilities in order to (i)
                 inspect the Equipment, (ii) inspect and copy all records relating to
                 the repair, maintenance and servicing by Seller of the Equipment
                 and (iii) affix tags, stickers or other items to the Equipment
                 indicating Buyer's status as owner thereof. Buyer shall be given
                 access to such facilities, on reasonable notice, during normal
                 business hours and at any other time when work is performed
                 pursuant to this Agreement.

           (c)   During the term of this Agreement, Seller shall (i) be responsible for
                 any damage to the Equipment, (ii) keep the attachments, security
                 interests or other claims that could affect title to the Equipment of
                 Buyer's interest therein, (iii) not modify or alter the Equipment in
                 any way, (iv) not remove, conceal or deface any tags, sticker or
                 other items affixed to the Equipment that indicate Buyer's status as
                 owner thereof, (v) operate the Equipment in accordance with good
                 business practice and in compliance with all written and verbal
                 instructions provided to Seller and (vi) not use the Equipment for
              Case 21-51006-LSS      Doc 1-6    Filed 07/27/21    Page 16 of 16

CONFIDENTIAL
08/09/01

                 any purpose except to provide Products to Buyer pursuant to this
                 Agreement.

        (d)      During the term of this agreement Buyer shall service, repair and
                 maintain (collectively, "Service") the Equipment as may be
                 necessary to keep the Equipment in good working order.

        (e)      Seller shall be responsible for training its employees to operate
                 properly the Equipment and shall supervise all operations thereof.
                 Seller shall be responsible for all personal damages or injuries and
                 for any damage to property or Equipment resulting from (i) Seller's
                 operation of the Equipment, (ii) Seller's failure to arrange with Buyer
                 for required Service of the Equipment or (iii) Seller's use of the
                 Equipment for any purpose other than as specifically contemplated
                 in this Agreement.

        (f)      In the event that this Agreement is terminated for any reason,
                 Buyer shall have the right to enter, upon reasonable notice and
                 during regular business hours, and shall be given access to,
                 Seller's facilities so that Buyer may retrieve the Equipment and all
                 records maintained in connection with the Equipment. Seller
                 agrees to cooperate with Buyer to ensure the timely and safe return
                 of the Equipment to Buyer after termination of this Agreement.
                 Seller's obligations under this Section shall survive the termination
                 of this Agreement until the Equipment is returned to Buyer.

        (g)      Seller shall maintain insurance coverage in connection with its
                 operation of the Equipment as described in Annex C.

       IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed by their duly authorized respective representatives as of the day
and year first above written.

LUZENAC AMERICA, INC.                                 JOHNSON & JOHNSON
                                                      CON     R OMPANIES, INC.

By:
Name:
       z;z!LJ// ' .
          ul:Jl'll/f,-L -;:;, fl,4l2J?J S.
                                               By:
                                               Name: --P-=-"-'-"--"-"_,,."-"""'--'7
Title: ?JZ..c--s/.D c-,rv-r-                   Title:
